ALLOWABILTY NOTICE
This action is in response to the amendment filed 16 August 2022. 
	Claims 1 – 9 and 11 – 20 are pending and have been examined; claim 10 has been cancelled by Applicant.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Allowed Claims: Claims 1 – 9 and 11 – 20 are allowed. 
Examiner’s Statement of Reasons for Allowance: The following is an examiner’s statement of reasons for allowance:
35 U.S.C. §101
	Applicant's arguments filed on 17 June 2022 (see page 9)1 are deemed to be persuasive and adequately reflect the Examiner's opinion as to why claims 1 – 9 and 11 – 20 are eligible under 35 USC 101 (see MPEP 1302.14).

35 U.S.C. §102 / §103
	The closest prior art of record includes Curbera et al. (U.S. 2011/0267321) and Meredith et al. (U.S. 2020/0120012).
	However, with respect to exemplary independent claim 1, the prior art of record, either alone or taken in combination with any other references of record, do not anticipate or render obvious the claimed functionality directed to generating a new data set based on the modified pipeline of stages; and adding the new data set to the plurality of data sets.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
Buco, Melissa Jane  et al. (US 20050055697), directed to a method, apparatus, and program for scheduling resources in a penalty-based environment;
Vasseur; Jean-Philippe et al. (US 20110231573), directed to dynamic directed acyclic graph (dag) adjustment;
Estkowski, Regina I.  et al. (US 20050216181), directed to a system and method for adaptive path planning;
Golani, Mati  et al. (US 20040260590), directed to automatic generation of process models;
Nikovski; Daniel N. et al. (US 20090094074), directed to a method for constructing business process models from task execution traces;
Agarwal; Navneet et al. (US 20110228696), directed to dynamic directed acyclic graph (dag) topology reporting;
Meredith; Sheldon Kent et al. (US 20210234789), directed to methods, devices and systems for determining a target path;
Kikuchi; Shinji et al. (US 8505023), directed to a method and system for analyzing a sequence relation between a plurality of jobs across a plurality of time segments;
Nakazato; Katsuhisa et al. (US 8713070), directed to a business flow processing method and apparatus;
Agrawal; Rakesh et al. (US 6038538), directed to generating process models from workflow logs. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN S MILLER whose telephone number is (571)270-5288.  The examiner can normally be reached on M-F 10am-6pm. Examiner’s fax phone number is (571) 270-6288.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN S MILLER/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        






	
	


    
        
            
    

    
        1 See MPEP 2106.05(a) II. vi. Components or methods, such as measurement devices or techniques, that generate new data, Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1355, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)